                                                   Case 6:19-cv-00680-ADA Document 1-6 Filed 11/26/19 Page 1 of 1



Primary ID            Brand Name           Company Name       Version or Model   GMDN Terms                          Device ID
3abdd96e-4df2-4113-ae82-ed5f490a2f29
                      3Shape Scan Bodies   3shape A/S         NAsys              Dental CAD/CAM system, laboratory   Primary: 05902729751933
b1010e63-70f3-4858-8d6e-77ebf8cc6070
                      3Shape Scan Bodies   3shape A/S         DEsys              Dental CAD/CAM system, laboratory   Primary: 05902729751728
5ca48214-9a59-4867-994b-c72654ceaffa
                      3Shape Scan Bodies   3shape A/S         DXsys              Dental CAD/CAM system, laboratory   Primary: 05902729751575
687e2ec1-ba68-4c66-b9bd-a91519d59b69
                      3Shape Scan Bodies   3shape A/S         BIsys              Dental CAD/CAM system, laboratory   Primary: 05902729751216
30671d0b-6c5e-4d5f-9918-a4ddc4b24413
                      3Shape scan bodies   3shape A/S         NG5                Dental CAD/CAM system, laboratory   Primary: 05902729753227
421f15c6-7a77-4456-ad62-e56ab3e70d8d
                      3Shape scan bodies   3shape A/S         NC5                Dental CAD/CAM system, laboratory   Primary: 05902729753159
4f36e2c9-bdd1-4665-933b-ef511882ad42
                      3Shape Scan Bodies   3shape Trios A/S   NRDsys             Dental CAD/CAM system, laboratory   Primary: 05902729752718
ad2de43c-8351-4acc-90c3-7230dc27da03
                      3Shape Scan Bodies   3shape A/S         SBsys              Dental CAD/CAM system, laboratory   Primary: 05902729752053
f0e9d462-e1a2-4595-a970-38df059c7c04
                      3Shape Scan Bodies   3shape A/S         NRsys              Dental CAD/CAM system, laboratory   Primary: 05902729751865
2607cf2e-e809-43eb-9b42-2ecf186e3d03
                      3Shape Scan Bodies   3shape A/S         BCsys              Dental CAD/CAM system, laboratory   Primary: 05902729751285
e8de8f73-b841-4c47-a727-0321a6b37d7b
                      3Shape scan bodies   3shape A/S         NGY                Dental CAD/CAM system, laboratory   Primary: 05902729753210
90e0b03d-33f2-4a8a-9225-f1f1f38bbc88
                      3Shape scan bodies   3shape A/S         NGP                Dental CAD/CAM system, laboratory   Primary: 05902729753180
f3cc70dc-d239-4111-94a9-a38a8aac3801
                      3Shape scan bodies   3shape A/S         NCP                Dental CAD/CAM system, laboratory   Primary: 05902729753111
2912ce15-b209-460d-bc97-9b91447a380c
                      3Shape scan bodies   3shape A/S         NC                 Dental CAD/CAM system, laboratory   Primary: 05902729753104
77668d6c-4d57-442c-b291-4f0d74c61eb5
                      3Shape Scan Bodies   3shape A/S         NGsys              Dental CAD/CAM system, laboratory   Primary: 05902729753043
658630a6-ff61-4a52-8d61-8ec2766182ba
                      3Shape Scan Bodies   3shape Trios A/S   SBsys              Dental CAD/CAM system, laboratory   Primary: 05902729752749
ea8e1e9c-bade-4f43-b3dc-f51d56cc649c
                      3Shape Scan Bodies   3shape Trios A/S   OTsys              Dental CAD/CAM system, laboratory   Primary: 05902729752732
c59c9424-4c5f-45b1-af02-24befd812f84
                      3Shape Scan Bodies   3shape Trios A/S   NAsys              Dental CAD/CAM system, laboratory   Primary: 05902729752725
827d6bb8-e3d6-4896-9d23-c723cfa7dc79
                      3Shape Scan Bodies   3shape Trios A/S   DEsys              Dental CAD/CAM system, laboratory   Primary: 05902729752688
c6843f11-4fef-41fe-a56a-06f43bfe9c73
                      3Shape Scan Bodies   3shape Trios A/S   CCsys              Dental CAD/CAM system, laboratory   Primary: 05902729752640
7b3c5555-f915-44d6-8c4c-1745d8a440ba
                      3Shape scan bodies   3shape A/S         NCY                Dental CAD/CAM system, laboratory   Primary: 05902729753142
d4bb9605-c829-4b66-9335-822093225bef
                      3Shape scan bodies   3shape A/S         NCG                Dental CAD/CAM system, laboratory   Primary: 05902729753135
7001710b-8977-4680-8eca-3359d18bd2b1
                      3Shape scan bodies   3shape A/S         NCB                Dental CAD/CAM system, laboratory   Primary: 05902729753128
9e12fda6-3ac8-42ab-a3ae-2ffa51ac2bf4
                      3Shape Scan Bodies   3shape Trios A/S   SSsys              Dental CAD/CAM system, laboratory   Primary: 05902729752763
7db233cf-e673-4a00-90a7-58973371e4ab
                      3Shape Scan Bodies   3shape Trios A/S   DYsys              Dental CAD/CAM system, laboratory   Primary: 05902729752671
55102744-a8ce-446a-a4f3-8a6b22697cb3
                      3Shape Scan Bodies   3shape Trios A/S   DXsys              Dental CAD/CAM system, laboratory   Primary: 05902729752664
2d501d18-1d66-4d65-bc60-5459f3a192f1
                      3Shape Scan Bodies   3shape A/S         SBDsys             Dental CAD/CAM system, laboratory   Primary: 05902729752398
2f6e2886-a8ef-4ef2-a328-78971a478107
                      3Shape Scan Bodies   3shape A/S         NRDsys             Dental CAD/CAM system, laboratory   Primary: 05902729752374
1ee154e2-9b36-4a51-8b9b-b7672c70772b
                      3Shape Scan Bodies   3shape A/S         SSsys              Dental CAD/CAM system, laboratory   Primary: 05902729752107
d41ddc28-0d39-4311-b9de-01eba787cf45
                      3Shape Scan Bodies   3shape A/S         OTsys              Dental CAD/CAM system, laboratory   Primary: 05902729752008
f0f00882-c44b-4630-8fc9-c992844ebfbf
                      3Shape Scan Bodies   3shape A/S         ZTsys              Dental CAD/CAM system, laboratory   Primary: 05902729752169
3b54ee4c-f83d-4f80-b446-29bc2fa52bb8
                      3Shape Scan Bodies   3shape A/S         DAsys              Dental CAD/CAM system, laboratory   Primary: 05902729751513
07bd09ce-940a-4c3f-a838-8ec4988e9e66
                      3Shape Scan Bodies   3shape A/S         BEsys              Dental CAD/CAM system, laboratory   Primary: 05902729751353
c52f0334-a3a4-4820-a393-ecc40a0aa31f
                      3Shape scan bodies   3shape A/S         NG                 Dental CAD/CAM system, laboratory   Primary: 05902729753173
5290974f-2f20-4920-bfd6-37ea38e737bd
                      3Shape Scan Bodies   3shape Trios A/S   NRsys              Dental CAD/CAM system, laboratory   Primary: 05902729752701
273e2b40-0421-4229-82af-dc35ea36a580
                      3Shape Scan Bodies   3shape Trios A/S   DAsys              Dental CAD/CAM system, laboratory   Primary: 05902729752657
7bbca295-837e-4a86-bb8b-9ed97b0a5026
                      3Shape Scan Bodies   3shape Trios A/S   BIsys              Dental CAD/CAM system, laboratory   Primary: 05902729752619
07d2cf00-0b07-4a15-8a3c-8e9190eb3a8f
                      3Shape scan bodies   3shape A/S         NG6                Dental CAD/CAM system, laboratory   Primary: 05902729753234
d29a5c83-8763-4483-b4ea-9768d79412ad
                      3Shape scan bodies   3shape A/S         NGG                Dental CAD/CAM system, laboratory   Primary: 05902729753203
a9e06f6c-282a-4795-8141-b687a3816056
                      3Shape scan bodies   3shape A/S         NGB                Dental CAD/CAM system, laboratory   Primary: 05902729753197
e3ae5ffe-ae5d-475e-a5d4-314c692b01d5
                      3Shape Scan Bodies   3shape Trios A/S   BEsys              Dental CAD/CAM system, laboratory   Primary: 05902729752633
8033f438-4ee4-4cc3-aa42-319973b86eb9
                      3Shape Scan Bodies   3shape A/S         NBsys              Dental CAD/CAM system, laboratory   Primary: 05902729751803
982e5ba0-528a-4bb8-8e71-4c2e816541f4
                      3Shape Scan Bodies   3shape A/S         DYsys              Dental CAD/CAM system, laboratory   Primary: 05902729751650
9897982c-06e3-4671-b9fc-00ec54c9bfca
                      3Shape Scan Bodies   3shape A/S         CCsys              Dental CAD/CAM system, laboratory   Primary: 05902729751438
550e8095-394a-484e-8f7d-3b399530e95d
                      3Shape scan bodies   3shape A/S         NGbox              Dental CAD/CAM system, laboratory   Primary: 05902729753166
181532b2-39ab-46c6-be3f-9cbd1694c574
                      3Shape scan bodies   3shape A/S         NCbox              Dental CAD/CAM system, laboratory   Primary: 05902729753098
cd87ac44-62d0-4cb5-9c00-bc615cc10e44
                      3Shape Scan Bodies   3shape A/S         NCsys              Dental CAD/CAM system, laboratory   Primary: 05902729753036
940d243c-61c5-421d-9cd7-99e943febbd4
                      3Shape Scan Bodies   3shape Trios A/S   ZTsys              Dental CAD/CAM system, laboratory   Primary: 05902729752770
c8745ee2-a640-4aee-b7a0-1f5c1dff852c
                      3Shape Scan Bodies   3shape Trios A/S   SBDsys             Dental CAD/CAM system, laboratory   Primary: 05902729752756
a8ee876d-871a-41e6-b2a9-2c85d6d2758b
                      3Shape Scan Bodies   3shape Trios A/S   NBsys              Dental CAD/CAM system, laboratory   Primary: 05902729752695
a5501688-8c5a-45f8-b428-3fa7f2596127
                      3Shape Scan Bodies   3shape Trios A/S   BCsys              Dental CAD/CAM system, laboratory   Primary: 05902729752626




                                                                                                                                               6
